Citation Nr: 0313150	
Decision Date: 06/18/03    Archive Date: 06/24/03

DOCKET NO.  97-21 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. L. Tiedeman





REMAND

The veteran served on active duty from April 1970 to May 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 1997 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) located in St. 
Petersburg, Florida.

The case was previously before the Board in January 1999, 
when entitlement to service connection for a low back 
disorder was denied as not well grounded.  The veteran 
appealed the Board's denial of his service connection claim 
to the Court of Appeals for Veterans Claims (Court).  In an 
order dated in December 2001, the Court vacated the Board's 
January 1999 decision in light of the requirements of the 
Veterans Claims Assistance Act of 2000 (VCAA).

The case came before the Board again in April 2002, when 
additional development was undertaken with regard to the 
issue on appeal pursuant to authority granted by 38 C.F.R. 
§ 19.9(a)(2).

The provisions of 38 U.S.C.A. § 5103(a) require VA to assist 
the appellant with his or her claim and to provide him or her 
with notice of evidence needed to support the claim.  VA is 
required to notify the claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by VA.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (holding that both the statute, 38 U.S.C. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).

In the case at hand, the requirements of 38 U.S.C.A. 
§ 5103(a) have not been fully met.  However, the regulation 
which, inter alia, permitted the Board to cure such 
deficiencies, was invalidated by the United States Court of 
Appeals for the Federal Circuit.  Disabled American Veterans 
v. Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
U.S. App. LEXIS 8275  (Fed. Cir. May 1, 2003).  Therefore, 
this case must be returned to the RO.

In light of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.	The RO should review the claims file 
and ensure that all notification and 
development actions required by the 
VCAA under 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are 
fully complied with and satisfied.  
See also 38 C.F.R. § 3.159 (2002).  
Particularly, the RO must notify the 
veteran as to what evidence or 
information is needed to support the 
claim, what evidence VA will 
develop, and what evidence the 
veteran must furnish.

2.	The RO should then undertake any 
other development required to comply 
with the VCAA and the implementing 
regulations and should readjudicate 
the veteran's claim based on all 
evidence received.  If the benefit 
sought on appeal is not granted to 
the veteran's satisfaction, the RO 
should issue a supplemental 
statement of the case and afford the 
veteran and his representative an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




